Opinion by
Porter, J.,
The opinion of Judge Maxwell, of the court below, *469in disposing of the rule for judgment non obstante veredicto, included in the report of this casé, fully vindicates the conclusion at which he arrived. The 403d section of the Act of May 18, 1911, P. L. 330, reenacts every provision of the Act of April 11, 1862, P.L. 471, material to disposition of this case, and the decisions construing and giving effect to the act last mentioned must be held to control in cases arising under the 'statute now in force. Regular official action, evidenced by official minutes, is what the statute requires to ground such an action as the present, and because it is a statutory requisition, all equities and implied liabilities are excluded: Cascade School District v. Lewis School District, 43 Pa. 318; Addis v. City of Pittsburgh, 85 Pa. 379; Ayers v. Newcastle City, 10 Pa. Superior Ct. 559. We may regret that the plaintiff acted unadvisedly, but to assist her in this hard case would lay the axe to the root of a system which imperatively requires that, in order to take 'action on the appointment of a teacher there shall be an affirmative vote of a majority of the members of the board of school directors, duly recorded, showing how each member voted. The specification of error is dismissed.
The judgment is affirmed.